PER CURIAM.
The notice of motion states specifically that the order vacating is desired “on the ground that it appears upon the face of said order that the justice had no jurisdiction to grant the same.” It may be that the justice had not jurisdiction to grant the order, but that he had not does not appear upon the face of the order. As the third party does not appear to object to the jurisdiction, and it does appear that the justice required notice of the proceedings to be given to the judgment debtor, no inquiry beyond that necessitated by the ground of the motion has been made. Order affirmed, with $10 costs and disbursements.